Name: 2013/159/CFSP: Political and Security Committee Decision Atalanta/1/2013 of 22Ã March 2013 on the appointment of an EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta)
 Type: Decision
 Subject Matter: European construction;  defence;  EU institutions and European civil service;  criminal law;  Africa
 Date Published: 2013-03-27

 27.3.2013 EN Official Journal of the European Union L 87/12 POLITICAL AND SECURITY COMMITTEE DECISION ATALANTA/1/2013 of 22 March 2013 on the appointment of an EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) (2013/159/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular Article 38 thereof, Having regard to Council Joint Action 2008/851/CFSP of 10 November 2008 on a European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (1), and in particular Article 6 thereof, Whereas: (1) Pursuant to Article 6 (1) of Joint Action 2008/851/CFSP, the Council authorised the Political and Security Committee (PSC) to take decisions on the appointment of the EU Force Commander. (2) On 27 November 2012, the PSC adopted Decision Atalanta/3/2012 (2) appointing Rear Admiral Ã ngel GARCÃ ºA DE PAREDES PÃ REZ DE SEVILLA as EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta). (3) The EU Operation Commander has recommended the appointment of Commodore Jorge NOVO PALMA as the new EU Force Commander for Atalanta to succeed Rear Admiral Ã ngel GARCÃ ºA DE PAREDES PÃ REZ DE SEVILLA. (4) The EU Military Committee supports that recommendation. (5) In accordance with Article 5 of the Protocol (No 22) on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and the implementation of decisions and actions of the Union which have defence implications, HAS ADOPTED THIS DECISION: Article 1 Commodore Jorge NOVO PALMA is hereby appointed EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast as from 6 April 2013. Article 2 Decision Atalanta/3/2012 is hereby repealed. Article 3 This Decision shall enter into force on 6 April 2013. Done at Brussels, 22 March 2013. For the Political and Security Committee The Chairperson O. SKOOG (1) OJ L 301, 12.11.2008, p. 33. (2) Political and Security Committee Decision Atalanta/3/2012 of 27 November 2012 on the appointment of an EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) (OJ L 332, 4.12.2012, p. 20).